Citation Nr: 1546792	
Decision Date: 11/04/15    Archive Date: 11/10/15

DOCKET NO.  10-36 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for a right foot disability.

4.  Entitlement to service connection for a left foot disability.

5.  Entitlement to service connection for a skin disability.

6.  Entitlement to service connection for a prostate disability.

7.  Entitlement to service connection for a speech disability, to include stammering and stuttering.



REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1958 to September 1962, and from March 1967 to May 1972.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the RO in Columbia, South Carolina, and a July 2009 rating decision of the RO in Huntington, West Virginia, which denied service connection for the issues on appeal.  This case was previously before the Board in April 2015, where, in pertinent part, the Board remanded the issues on appeal for additional development.  As the instant decision remands the issues of service connection for skin, prostate, and speech disabilities, the Board need not discuss whether an additional remand to comply with the previous remand directives as to these issues is required.  Stegall v. West, 11 Vet. App. 268 (1998).

As to the issues of service connection for right and left hand and foot disabilities, in the April 2015 remand the Board ordered VA hand and foot examinations and opinions.  As will be discussed below, the record reflects that the VA hand and foot examinations in July 2015 were adequate.  As such, an additional remand to comply with the April 2015 remand directives, as to these issues, is not required.  Id.

In the August 2010 substantive appeal, via a VA Form 9, the Veteran requested a hearing before the Board as to the issues on appeal.  In a Statement in Support of Claim dated November 2012, the Veteran's representative submitted a written statement asking to withdraw the hearing request and to proceed with adjudication, stating that the Veteran would be unable to attend the scheduled hearing.  The Board finds there is no hearing request pending at this time.  38 C.F.R. § 20.702(e) (2015).

As noted in the April 2015 Board remand, in order to encompass all claimed symptoms of disability, the Board has broadened and reframed some of the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issues of service connection for skin, prostate, and speech disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current disabilities of degenerative arthritis of the left and right hands, including in the metacarpophalangeal joints, an asymptomatic ganglion cyst of the right hand, left and right foot plantar fasciitis, and right-foot heel spurs.

2.  The Veteran served in the Republic of Vietnam while on active duty and is presumed to have been exposed to Agent Orange.

3.  The Veteran did not have an injury or disease of the hands or feet during service.

4.  The Veteran did not exhibit chronic symptoms of left or right hand arthritis during service.

5.  The Veteran did not exhibit continuous symptoms of left or right hand arthritis since service.

6.  Neither left nor right hand arthritis manifested to a compensable degree within one year of service separation.

7.  The current disabilities of degenerative arthritis of the left and right hands, including in the metacarpophalangeal joints, an asymptomatic ganglion cyst of the right hand, left and right foot plantar fasciitis, and right-foot heel spurs are not related to service.


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in active service and may not be presumed to have been incurred in active service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

2.  A left hand disability was not incurred in active service and may not be presumed to have been incurred in active service, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

3.  The criteria for service connection for a right foot disability have not been met, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).

4.  The criteria for service connection for a left foot disability have not been met, including as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision remands the issues of service connection for skin, prostate, and speech disabilities, no further discussion of VA's duties to notify and assist is necessary as to those issues.

As to the remaining issues on appeal, in May 2009 VA issued a VCAA notice which informed of the evidence generally needed to support a claim for service connection, what actions needed to be undertaken, and how VA would assist in developing the claim.  The notice was issued to the Veteran prior to the July 2009 rating decision denying service connection for disabilities of the hands and feet.  Further, the hand and foot issues were readjudicated in a July 2010 Statement of the Case (SOC) and an August 2015 Supplemental Statement of the Case (SSOC); therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received VA hand and foot examinations in July 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed further below, the examination reports reflect that the record was reviewed, necessary testing was conducted, and relevant questions were adequately answered.  

All relevant documentation, including VA and private treatment (medical) records, has been secured, and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues of service connection for right and left hand and foot disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Service Connection for Hand and Foot Disabilities

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) apply to the issues of service connection for left and right hand disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Ganglion cysts, plantar fasciitis, and heel spurs are not chronic diseases, and the presumptive service connection provisions do not apply to the issue of service connection for left and right foot disabilities.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.

The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, arthritis, ganglion cysts, plantar fasciitis, and heel spurs are not disabilities for which presumptive service connection based exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumptive provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2015); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; 
(2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran is currently diagnosed with disabilities of both the hands and feet.  The report from the July 2015 VA hand examination reflects that the Veteran was diagnosed with right and left hand degenerative arthritis, including the first metacarpophalangeal joints.  The Veteran was also diagnosed with an asymptomatic ganglion cyst on the right hand.  While the VA examiner at one point states that the cyst is on the left hand, VA treatment records support that it is a right-hand cyst.  

There is some confusion in the report of the July 2015 VA foot examination in identification of the feet examined.  In section one of the report, the VA examiner only diagnosed the Veteran with plantar fasciitis of the right foot; however, the report reflects that both the Veteran and the VA examiner discussed foot disability symptoms for both feet, and at the conclusion of the examination the VA examiner diagnosed bilateral plantar fasciitis.  Further, VA treatment records reviewed by the VA examiner, including a March 2011 VA physical rehabilitation note, reflect a diagnosis of bilateral plantar fasciitis.  As such, the Board finds that the VA examiner mistakenly recorded "right" instead of "both" when discussing the sides of the feet affected by plantar fasciitis.  The examination report also reflects that the Veteran has a current diagnosis of heel spurs related to the right foot.

Service personnel records reflect that the Veteran has qualifying service in the Republic of Vietnam, and, as such, is presumed to have been exposed to herbicide agents during active service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Throughout the course of this appeal, including in a May 2009 statement, the Veteran has advanced having numbness in the fingers, hands, and feet.  As such symptoms could have been indicative of peripheral neuropathy, in its April 2015 remand the Board directed the VA examiner to consider whether any identified hand or foot disabilities had their onset during a period of active service, including as due to herbicide exposure.  After receiving the requested examinations on remand, the Veteran was diagnosed with orthopedic disabilities of the hands and feet, and not a disability of the nerves.

While the Veteran is presumed to have been exposed to herbicides in service, the Veteran has not advanced, and the evidence of record does not reflect, any other hand or foot injury or disease during service.  Throughout the course of this appeal, the Veteran has continually expressed concern about exposure to herbicides in service, but has not indicated any accident, injury, event, or disease in service which may be related to the diagnosed orthopedic hand and foot disabilities.  The reports from the July 2015 VA hand and foot examinations reflect that the Veteran did not advance any other accident, injury, event, or disease in service that may be related to the hands or feet.

Service treatment records reflect that in August 1967 the Veteran was screened for injury after a hard landing.  No injury was identified or documented.  No other service treatment records, including the records from multiple in-service examinations and the corresponding medical history reports, reflect complaint, symptoms, treatment, or diagnosis of a hand or foot disability, and/or accidents or injuries to the hands or feet.  A dental medical history report in March 1970 shows that the Veteran explicitly denied having arthritis.  

A review of both VA and private treatment records also reflect no complaint by the Veteran of any accident, injury, or disease of the hands or feet in service.  A September 2005 VA treatment record reflects that the Veteran complained of occasional numbness in both the hands and fingers, and it was noted that the Veteran complained of thumb pain.  At that time, the Veteran had not yet been diagnosed with a specific bilateral hand disability.  The Board notes that this was approximately 30 years after separation from service.  Further, it appears from VA treatment records that the Veteran was first diagnosed with a right-hand cyst in February 2014, approximately 40 years after service separation.

The report from the July 2015 VA hand examination reflects that the Veteran was unsure when he was first diagnosed with right and left hand degenerative arthritis of the first metacarpophalangeal joints or the left ganglion cyst (although as discussed by the Board above, such a diagnosis was not made until at least 2005).  The report from the July 2015 VA foot examination, supported by VA treatment (medical) records, reflects that the Veteran was diagnosed with plantar fasciitis (and right heel spurs) in 2011.  When discussing medical history, the Veteran advanced that pedal pain began a few years earlier.

At the conclusion of the examinations, the VA examiner opined that it was less likely than not that the diagnosed hand and/or foot disabilities were incurred in or caused by an in-service injury, event, or illness.  The VA examiner noted that the service treatment records showed no documentation of treatment or management for any pathology of the hands or feet during service and/or after or proximate to service.  As noted above, the Veteran also did not advance any such in-service treatment.  Further, the VA examiner stated that, at least as to the foot disabilities, the Veteran had only been diagnosed and begun receiving treatment relatively recently.

The Board notes that the VA examiner did not specifically state that the Veteran's hand and/or foot disabilities were or were not related to exposure to herbicides in service; however, the Board finds that the VA examiner implicitly found that the diagnosed disabilities were not related to in-service herbicide exposure.  In this instance, where the disabilities at issue are orthopedic in nature, the Board does not find that the VA examiner needed to explicitly and separately address herbicide exposure when finding that the diagnosed orthopedic disabilities were not related to service. 

The Veteran has been diagnosed with orthopedic disabilities of the hands and feet.  The scientific studies reviewed as part of the regulatory process established no correlation between herbicide exposure and orthopedic disabilities that occur many years later such that orthopedic disabilities were specifically excluded by regulation as diseases associated with herbicide exposure.  One the medically complex question of relationship of orthopedic disabilities to herbicides, competent lay or medical evidence is required to establish "an indication" that the Veteran's current residual disabilities are related to the in-service herbicide exposure.  See Waters v. Shinseki, 601 F.3d 1274, 1277-1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  

At the time of the April 2015 Board remand, the Board only asked the VA examiner to address whether any identified hand or foot disabilities may be related to herbicide exposure as the Veteran had advanced symptoms of hand and foot numbness, which could have been caused by a nerve disability such as peripheral neuropathy.  See 38 C.F.R. § 3.309(e) (early-onset peripheral neuropathy is subject to presumptive service connection due to herbicide exposure).  Had there been any indication to the Board that the symptoms were solely due to orthopedic disabilities, such as degenerative arthritis and plantar fasciitis, the Board would not have found an herbicide opinion was necessary as there is no "indication" (see Waters and Colantonio) that such disabilities may have been related to herbicide exposure.  As such, considering all the evidence of record, the Board finds the July 2015 VA examiner's opinion of be adequate and of at least minimal probative value.  See Barr, 21 Vet. App. at 312.

While the Veteran has expressed concern that the disability symptoms (which are now known to be symptoms of orthopedic disabilities only) were caused by exposure to herbicides in service, the Board does not find that under the facts of this case, where there is no symptomatology and no credible symptoms or treatment until many years after exposure to herbicides, the Veteran is competent to provide evidence of an etiological nexus between orthopedic disabilities and herbicide exposure.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (recognizing that orthopedic ACL tear is too medically complex for lay evidence to competent to diagnose); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).  The etiology of the Veteran's orthopedic disabilities in this case involve complex medical etiological questions dealing with the origin and progression of various joints of the orthopedic system, and such disabilities are diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate orthopedic symptoms such as pain and numbness experienced at any time, he is not competent in this case to opine on whether there is a link between an orthopedic disability and active service, including herbicide exposure during active service, because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess.

After a review of all the evidence of record, both lay and medical, the Board finds that the preponderance of the evidence is against a finding that the Veteran had an injury or disease of the hands or feet during service that subsequently resulted in a hand or foot disability.  As the preponderance of the evidence is against service connection on a direct basis for a hand or foot disability, the benefit of the doubt doctrine does not apply, and service connection for one or more hand or foot disabilities on a direct basis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.   

The Board has also considered whether the Veteran's bilateral hand arthritis may be granted on a presumptive basis (other than due to herbicide exposure).  After a review of the evidence, lay and medical, the Board finds that symptoms of the right and left hand arthritis did not have onset during service or within one year of service.  Service treatment records reflect that during service the Veteran did not complain of, and was not diagnosed or treated for, arthritis symptoms.  As noted above, a March 1970 dental medical history report shows that the Veteran explicitly denied having arthritis.  In-service examination reports from July 1962, January 1967, March 1968, July 1968, October 1970, July 1971, April 1972, and April 1974, reflect no diagnosis or treatment of a bilateral hand disability.  Further, medical history reports from July 1962, January 1967, March 1968, and March 1973, show that the Veteran denied arthritis symptoms.  Further, the Veteran's statements, VA and private treatment records, and the July 2015 VA examination reports do not reflect that the Veteran ever advanced having bilateral hand disability symptoms in service or immediately after service.  As such, the Board does not find that the Veteran was diagnosed with and/or treated for a bilateral hand disability of arthritis during service, and did not have symptoms of arthritis in service.

The service treatment records appear to be complete, and complaints of hand disability related symptoms would have been recorded had the Veteran sought treatment during service.  Service treatment records reflect that the Veteran complained of or sought treatment for other medical problems, including orthopedic problems, during service.  In October 1958, the Veteran sought treatment for the left knee.  In August 1962, the Veteran sought treatment for abdominal muscle issues after physical training.  Presumably, the Veteran would have also sought treatment for other orthopedic disabilities, such as hand and foot disabilities, in service.  The service treatment records also reflect that the Veteran sought treatment on multiple occasions for viral diseases and skin problems.  As a result, the absence of any in-service complaint, finding, or reference to treatment for right or left hand disability related symptoms weighs against a finding that the Veteran incurred arthritis of the right or left hand in service.  See Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board next finds the weight of the evidence demonstrates that symptoms of right and left hand arthritis have not been continuous since service separation in February 1967.  As discussed above, the evidence of record reflects that the Veteran complained of bilateral hand disability symptoms on or about 2005, and that the Veteran was not diagnosed with right or left hand arthritis until sometime after that.  In an April 2009 statement, the Veteran advanced having numbness in the hands, fingers, and feet, but provided no date as to when the symptoms began.  While no date was provided, in a May 2009 statement, the Veteran conveyed that VA Medical Center (VAMC) treatment records from Salisbury, NC, would show that the Veteran presented with symptoms of numbness in the fingers and hands to a 
Dr. H.  The Board notes that the October 2005 VAMC treatment record stating that the Veteran had occasional numbness in the hands and fingers was electronically signed by Dr. H.  As such, the VA medical record, along with the Veteran's May 2009 statement, indicates that the Veteran first had symptoms of a bilateral hand disability on or about October 2005, over 30 years after service separation.  The approximately 30 year period between service and the onset of bilateral hand disability symptoms is one factor -- among other factors in this case -- that weighs against a finding of service incurrence, including by continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 
451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service in this case include the Veteran's own lay statements, the VA and private treatment (medical) records that include the Veteran's own history made for treatment purposes of post-service onset, the normal service examinations, and the lack of complaint in the various service medical history reports.

Additionally, the evidence does not show that arthritis of the right or left hand manifested within one year of service separation.  Specifically, the medical and lay evidence reflects that the Veteran first complained of a bilateral hand disability in early 2005 (which was later diagnosed as bilateral hand arthritis), over 30 years post service.  As arthritis of the right or left hand did not manifest within one year of service separation, the criteria for manifestation of a right or left hand disability of arthritis to a compensable (i.e., at least 10 percent) degree within one year of service separation are not met.  

For these reasons, the Board finds that the weight of the evidence is against direct service connection, including as due to herbicide exposure, for bilateral hand and/or foot disabilities, and is against presumptive service connection for bilateral hand arthritis, under the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.


ORDER

Service connection for a right hand disability is denied.

Service connection for a left hand disability is denied.

Service connection for a right foot disability is denied.

Service connection for a left foot disability is denied.


REMAND

Service Connection for Skin, Prostate, and Speech Disabilities

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr, 21 Vet. App. at 312.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Stegall, 11 Vet. App. at 271.

Pursuant to the April 2015 Board remand, the Veteran was to receive a VA speech disability examination.  Unfortunately, it appears that the Veteran was incorrectly scheduled for a sinusitis, rhinitis, and other conditions of the nose, throat, larynx and pharynx examination.  As such, a remand is necessary to ensure the Veteran receives the correct examination.

Also pursuant to the April 2015 Board remand, the Veteran was to receive a direct service connection opinion as to whether any diagnosed prostate disability had its onset during active service, including as due to herbicide exposure.  The report from the July 2015 VA prostate examination reflects that the Veteran was diagnosed with benign prostatic hypertrophy (BPH) with elevated prostate-specific antigen (PSA) without cancer.  In the opinion, the VA examiner stated that "BPH with elevated PSA and no cancer per biopsy pathology is not one of the listed conditions associated with the herbicide Dioxin (Agent Orange)."  The VA examiner appears to opine that the prostate disability is not related to service because it is not listed among the presumptive disabilities due to herbicide exposure found at 38 C.F.R. § 3.309(e).  As discussed above, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.  As such, a remand is warranted for an adequate direct service connection opinion supported by sufficient rationale.

Finally, the Board notes that, in its April 2015 remand, the Board ordered a VA examiner to identify all the Veteran's skin disabilities, including any skin disabilities currently in remission, and to opine as to whether one of more of these skin disabilities were directly related to a period of active service, including as due to herbicide exposure.  An August 2008 VA treatment record reflects that the Veteran had been treated for tinea unguium.  The report from a July 2010 VA skin examination conveys that the Veteran was diagnosed with actinic keratosis of the face.  In its April 2015 remand, the Board noted that the VA examiner did not address VA treatment records which had indicated the presence of rashes and lesions on the Veteran's arms, and there was no discussion of the previous diagnosis of tinea unguium.  Further, the VA examiner had not offered an opinion as to whether the actinic keratosis could have been caused by exposure to herbicides.  

The report from the July 2015 VA skin examination reflects that the Veteran was diagnosed with a "history of squamous cell carcinoma of the right arm."  There was no discussion of actinic keratosis and/or tinea unguium.  Further, the VA examiner offered no opinion as to whether any skin disability may have been related to exposure to herbicides in service.  As such, the Board finds remand warranted to obtain the appropriate opinion.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should inquire as to whether there are any outstanding private treatment records concerning prostate, skin, or speech disabilities, and if so, attempt to obtain these outstanding private treatment records.  Further, the AOJ should obtain any outstanding VA treatment records for the period on and after August 2015.

Accordingly, the issues of service connection for skin, prostate, and speech disabilities are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he provide information as to any private treatment for prostate, skin, or speech disabilities he may have received since June 2015.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation pertaining to the treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).

2.  Associate with the record any identified VA treatment records pertaining to the treatment of the prostate, skin, or speech disabilities, not already of record, for the period on and after August 2015.

3.  Then, schedule the appropriate VA examination(s) and/or addendum opinions in order to assist in determining the current nature and etiology of any diagnosed disabilities relevant to the remanded issues on appeal.  The relevant documents in the record should be made available to the examiner(s), who should indicate on the examination report(s) that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran where applicable.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner(s) should provide the following opinions:

Speech Disability

a)  Address whether any currently diagnosed speech disability is related to the Veteran's adolescent stuttering (identified in the service treatment records).

b)  If a current speech disability is distinct from the adolescent stuttering identified in the service treatment records, address whether it is at least as likely as not (50 percent or higher degree of probability) that the speech disability is related to a period of active service, including as due to herbicide exposure.

c)  If a currently diagnosed speech disability is opined to be related to the adolescent stuttering identified in the service treatment records, address whether it is at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed speech disability was aggravated (worsened beyond normal progression) during active service (from September 1958 to September 1962, and/or from March 1967 to May 1972).

If it is the examiner's opinion that there is aggravation, he or she should identify the baseline level of severity of the speech disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.


Prostate Disability

The VA examiner should address whether exposure to herbicides directly caused the currently diagnosed benign prostatic hypertrophy with elevated prostate-specific antigen without cancer, whether or not such a disability is subject to presumptive service connection due to herbicide exposure.  Specifically, the VA examiner should opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed prostate disability was directly caused by herbicide exposure in service.

Skin Disability

The VA examiner should specifically opine as to whether the currently diagnosed actinic keratosis, tinea unguium, residuals of squamous cell carcinoma, and any other identified skin disabilities, whether or not such disabilities are currently in remission, are related to service, to include in-service reports of skin disability symptoms and herbicide exposure.  Specifically, the VA examiner should opine as to whether it is at least as likely as not (50 percent or higher degree of probability) that one or more of the currently diagnosed skin disabilities are directly related in service, including as due to the aforementioned reasons.  Again, a direct service connection opinion as to herbicide exposure should be rendered regardless of whether or not one or more of the diagnosed skin disabilities are subject to presumptive service connection due to herbicide exposure.


4.  Then, readjudicate the issues of service connection for skin, prostate, and speech disabilities, to include stammering and stuttering.  If any benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


